Citation Nr: 0108698	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension benefits on the basis 
of the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1965 to August 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 1999 and March 2000 rating decisions by the 
RO.  During the pendency of the appeal, the veteran was 
awarded special monthly pension benefits on account of being 
housebound; hence, the only question remaining for the Board 
is whether he is entitled to special monthly pension benefits 
based on the need for regular aid and attendance, the greater 
benefit.


FINDINGS OF FACT

1.  The veteran has been rated permanently and totally 
disabled for pension purposes.

2.  In a March 2000 rating decision, the veteran was awarded 
special monthly pension benefits on account of being 
housebound.

3.  The veteran, who has no service-connected disabilities, 
is disabled as a result of cirrhosis with portal 
hypertension, recurrent ascites, anemia, and hepatic 
encephalopathy, and hepatitis B, rated as 100 percent 
disabling; major depressive disorder, rated as 70 percent 
disabling; glaucoma of the right eye, rated as 30 percent 
disabling; status post incisional hernia, status post bowel 
resection, rated as 20 percent disabling; and status post 
cholecystectomy and pancreatitis, rated as 10 percent 
disabling. 

4.  The veteran is unable to consistently protect himself 
from hazards or dangers incident to his daily environment 
without the care and assistance of another person on a 
regular basis.


CONCLUSION OF LAW

The veteran is in need of regular aid and attendance within 
the meaning of the laws and regulations applicable to special 
monthly pension.  38 U.S.C.A. § 1521(d) (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In the instant case, evidence was submitted directly to the 
Board without a waiver of original review by the RO submitted 
by the veteran.  However, in light of the grant of the 
benefits sought on appeal as set forth below, the Board finds 
that it is unnecessary to remand this case for the RO to 
review that evidence nor is there any reason to further 
develop the record.

Background

In a March 1996 rating decision, the veteran was granted 
entitlement to nonservice-connected pension benefits, 
effective from December 1995.  

The record shows that the veteran, who has no service-
connected disabilities, is disabled as a result of cirrhosis 
with portal hypertension, recurrent ascites, anemia, and 
hepatic encephalopathy, and hepatitis B, rated as 100 percent 
disabling; major depressive disorder, rated as 70 percent 
disabling; glaucoma of the right eye, rated as 30 percent 
disabling; status post incisional hernia, status post bowel 
resection, rated as 20 percent disabling; and status post 
cholecystectomy and pancreatitis, rated as 10 percent 
disabling. 

Although the veteran was formerly a patient in a nursing 
home, he has been living with his niece for the last several 
years.  He maintains that he is unable to consistently care 
for himself and frequently needs assistance bathing, feeding, 
and dressing himself.  He asserts that he suffers from dizzy 
spells that restrict his ability to bathe himself and to go 
anywhere outside of their home.  He asserts that his vision 
is blurry which also makes it difficult for him to leave 
their home.  The veteran currently maintains that he is in 
bed most of the time.  

A review of the medical evidence shows treatment for the 
veteran's various disabilities that are completely disabling.  
A review of his psychiatric treatment records shows that the 
veteran is alternatively pleasant and cooperative or he is 
uncooperative and threatening toward others.  A recent March 
1999 VA psychiatric examination showed that the veteran had a 
borderline intelligence quotient, had difficulty with 
concentration and problem solving, and needed some 
supervision in terms of "housing."  The veteran indicated 
that he was homeless at the time of the examination, but it 
appears from the record that he was residing with his niece.  
The veteran was also afforded a VA liver, gall bladder, and 
pancreas examination in March 1992.  In pertinent part, the 
examiner indicated that the veteran did not appear to be 
responsible for handling his finances.  In addition, the 
examiner felt that since there was evidence of hyperammonemia 
and the veteran was markedly anemic, he was totally 
incapacitated for work and had a limited life exposure 
because of his severe liver disease and his recurrent 
encephalopathy and ascites.  

The veteran was also afforded a VA visual examination in 
March 1999 which showed visual acuity in the right eye 
uncorrected of 20/60 at distance and 21/20 near.  Visual 
acuity in the left eye uncorrected was 20/40 at distance and 
20/25 near.  There was no diplopia in any field of gaze.  By 
Goldmann's visual field testing, the right eye showed part 
constriction, the maximal horizontal field was 50 degrees, 
and most of the temporal visual field was affected.  
Goldmann's visual field testing to the left eye was full.  By 
slit lamp examination, there was an absence of disease to the 
anterior structures of the eyes.  By dilated fundus 
examination, there was marked cupping of the optic nerve in 
the right eye.  The left eye had a moderate sized cup.  The 
other structures of the posterior segment of the eye in the 
retina were normal.  Other diagnostic testing showed the 
extraocular motilities to be full, the pupils reactive to 
light with a right afferent pupillary defect.  The eye 
pressure by applanation was 18 millimeters in the right eye 
and 12 millimeters in the left eye.  The diagnosis was 
unilateral glaucoma with inadequate control of the 
intraocular pressure.  

In March 1999, the veteran was also afforded a VA aid and 
attendance/housebound examination.  The veteran was brought 
to the examination by a friend and indicated that he does not 
leave the house alone.  He reported that when he did leave 
the house, it was for the purpose of going to the store, 
getting clothing, or going to the restaurant across the 
street.  Upon examining the veteran, the examiner indicated 
that the veteran was not bedridden.  However, the examiner 
stated that the veteran did not appear to be able to manage 
his own funds.  In addition, it also did not appear that the 
veteran was totally able to protect himself from the 
environment.  The examiner stated that it would appear that 
the veteran would place himself in harm's way by not being 
accompanied or not having an attendant in his presence.  The 
examiner also noted that the veteran had less than normal 
communication skills.  

Subsequent records show continued treatment for the veteran's 
various disabilities to include hospitalization for an open 
cholecystectomy.

In a March 2000 rating decision, the veteran was awarded 
entitlement to special monthly pension on account of being 
housebound

Analysis

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; whether the person is a 
patient in a nursing home because of incapacity; or whether 
the veteran establishes a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c). 
Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  It is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.

The veteran is not blind and has not demonstrated visual 
impairment as required for aid and attendance benefits on 
that basis.  Additionally, he is not currently a patient in a 
nursing home.  Therefore, the Board will consider if he 
demonstrates a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  As noted above, 
the applicable criteria include the inability of the veteran 
to dress or undress himself; to keep himself ordinarily 
clean; whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.

Initially, the Board notes that the veteran does not require 
any special prosthetic or orthopedic appliances.  The veteran 
occasionally needs assistance in dressing himself, keeping 
himself ordinarily clean, and feeding himself.  The veteran's 
disabilities cause dizziness and difficulty with balance 
which render him basically able to perform self-care, but 
with difficulty, and, as noted, on occasion, he needs 
assistance.  More significantly, VA examiners have found that 
the veteran has mental impairment which renders him unable to 
handle his finances, unable to communicate normally, and 
unable to totally protect himself from the environment.  A VA 
examiner stated that it would appear that the veteran would 
place himself in harm's way by not being accompanied or not 
having an attendant in his presence.  In addition, he has a 
myriad of other serious and disabling medical problems to 
include totally disabling liver disease.  In sum, the Board 
finds that due to the total effects of the veteran's medical 
disabilities, there is a reasonable doubt regarding whether 
the veteran is able to protect himself from hazards or 
dangers incident to his daily environment.  As noted, the 
pertinent regulation provides that it is only necessary that 
the evidence establish the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  The Board finds that although the veteran may not 
require a constant need for aid and attendance 24 hours a 
day, he does require this assistance on a regular basis.

Accordingly, it is the judgment of the Board that the overall 
level of disability resulting from the veteran's multiple 
disabilities provides a basis for finding that he is in need 
of the regular care and assistance of another person so as to 
qualify for special monthly pension benefits on that basis.


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance are granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

